Title: 9. Thursday.
From: Adams, John
To: 


       Came on Shore with all my family. Took Lodgings. Dined with the Spanish Lieutenant General of the Marine with 24 french and Spanish officers. Don Joseph is an old Officer, but has a great deal of Vivacity and Bonhommie.
       The Difference between the Faces and Airs of the French and Spanish Officers, is more obvious and striking than that of their Uniforms. Gravity and Silence distinguish the one—Gaiety and Vivacity and Loquacity the others. The Spanish are laced with a broad and even gold Lace, the french with scalloped. The french Wigs and Hair have rows of Locks over the Ears—the Spanish one. The french Bags are small—the Spanish large. The Spaniards have many of them very long Hair queued, reaching down to their Hams almost. They have all a new Cock Aid, which is made up of two a red one and a white in token of the Union of the two Nations.
       Went to the Comedy, or Italien opera. Many Officers, few Ladies. Musick and Dancing tolerable. The Language, Italien, not understood. A dull Entertainment to me.
       This Evening the French Consul arrived from Corunna, and was introduced to me at my Chamber by the french Vice Consul at this Place. Both made me the politest Offers of Assistance of every Sort.
      